Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, made and entered into as of June 23, 2011 by and
among BON AMOUR INTERNATIONAL, LLC (the “Buyer”), PAM J. HALTER (the “Seller”)
and MILLENNIA, INC. a Nevada corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Seller is the holder of 36,500,000 shares of the outstanding common
stock, par value $0.001 (“Common Stock”) of the Company; and
 
WHEREAS, the Seller desires to sell 6,837,837 of such shares (referred to
hereinafter as the “Shares”) to Buyer and Buyer desires to purchase the Shares
on the terms and subject to the conditions set forth herein;
 
WHEREAS, the Company joins in the execution of this Agreement for the purpose of
evidencing its consent to the consummation of the foregoing transactions and for
the purpose of making certain representations and warranties to and covenants
and agreements with the Buyer.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto do hereby agree as follows:
 
I.
 
PURCHASE AND SALE OF SHARES
 
SECTION 1.01 Purchase and Sale of Shares.  Subject to the terms and conditions
set forth herein, effective immediately upon the execution hereof, Seller hereby
sells the Shares to the Buyer, and the Buyer hereby purchases the Shares from
Seller. Seller shall transfer all right, title, and interest in and to the
Shares being conveyed by her to Buyer free and clear of any lien, security
interest, or other encumbrance of any nature and free of any claim by any person
or entity to or against the Shares.
 
SECTION 1.02 Purchase Price.  The purchase price of the Shares (hereinafter
referred to as the “Purchase Price”) shall be $200,000.00, payable in cash.
 
SECTION 1.03 Deliveries.  Upon execution of this Agreement, Seller shall deliver
to Buyer certificates representing the Shares, duly endorsed for transfer, and
Buyer shall deliver to Seller the Purchase Price described in Section 1.02.
 
II.
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
SECTION 2.01 Ownership of Shares.  Seller is the record and beneficial owner of
all of the Shares and has good and valid title to such Shares free and clear of
any lien, security interest, or other encumbrance of any nature and free of any
claim by any person or entity to or against such Shares.  Such Shares are not
subject to any option, right, proxy, voting agreement, voting trust, or any
other agreement, understanding, or arrangement affecting the Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.02 Authorization, etc.  Seller has the power, authority, and capacity
to enter into this Agreement and to carry out the transactions contemplated
hereby, and this Agreement has been duly and validly executed and delivered by
Seller and constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.  The execution and
delivery by Seller of, and the performance by Seller of her obligations under
this Agreement will not contravene any provision of applicable law, or any
agreement or other instrument binding upon Seller or to which the Shares are
subject, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Seller, and no consent, approval, authorization
or order of, or qualification with, any governmental body or agency is required
for the performance by Seller of her obligations under this Agreement.
 
SECTION 2.03 No Consent Required.  No consent, approval, order or authorization
of, or registration, declaration or filing with any governmental or public body
or authority or other party on the part of Seller is required for such Seller to
execute and deliver this Agreement and perform her obligations hereunder.
 
III.
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to, and agrees with, the Seller as follows:
 
SECTION 3.01 Authorization, etc.  Buyer has the power, authority, and capacity
to enter into this Agreement and to carry out the transactions contemplated
hereby, and this Agreement has been duly executed and delivered by Buyer.
 
SECTION 3.02 No Consent Required.  No consent, approval, order or authorization
of, or registration, declaration or filing with any governmental or public body
or authority is required for Buyer to execute and deliver this Agreement and
perform its obligations hereunder.
 
SECTION 3.03 Disclosure of Information.  Buyer acknowledges that it has been
furnished with information regarding the Company and its business, assets,
results of operations, and financial condition to allow Buyer to make an
informed decision regarding an investment in the Shares.  Buyer represents that
it has had an opportunity to ask questions of and receive answers from the
Company regarding the Company and its business, assets, results of operation,
and financial condition.
 
SECTION 3.04 Investment Intent.  Buyer is acquiring the Shares for its own
account for investment and not with a view to, or for sale or other disposition
in connection with, any distribution of all or any part thereof in violation of
any U.S. federal or state securities laws.
 
SECTION 3.05 Restricted Securities.  Buyer understands that the Shares have not
been registered pursuant to the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state securities laws, that the Shares will
be characterized as “restricted securities” under federal securities laws, and
that under such laws and applicable regulations the Shares cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3.06 Legend. It is agreed and understood by Buyer that the certificates
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION ACCOMPANIED BY AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 
IV.
AGREEMENTS OF THE PARTIES
 
SECTION 4.01 Resignation of Seller as Director and Officer of the Company;
Appointment of Nathan Halsey as Sole Director and Officer.  Seller shall tender
her written resignation (the “Seller Resignation”) and, in her capacity as the
sole member of the board of directors, shall execute a written consent
resolution duly appointing Nathan Halsey to serve as the President and Chief
Executive Officer of the Company and the sole director of the Company (the
“Halsey Appointment Consent”). The resignations of Seller in her capacity as an
officer of the Company and the appointment of Nathan Halsey as the President and
Chief Executive Officer of the Company shall be effective as of the date of this
Agreement, and the resignation of the Seller in her capacity as the sole
director of the Company, and the appointment of Mr. Halsey as the sole director
of the Company shall be effective ten days subsequent to the mailing of an
Information Statement (the “Information Statement”) relating to the appointment
filed by the Company in accordance with the requirements of Section 14(f) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule l4f-l
promulgated thereunder.
 
SECTION 4.02 Amendment of Articles of Incorporation of the Company to Increase
Authorized Common Stock. The Parties agree to promptly cause the Articles of
Incorporation of the Company to be amended to increase the shares of Common
Stock authorized for issuance by the Company from 50,000,000 to 500,000,000
shares (the “Amendment”).
 
SECTION 4.03 Seller Consent. Seller hereby agrees to execute and deliver a
written consent pursuant to which Seller shall vote all shares of Company Common
Stock owned by the Seller and entitled to vote, in favor of and approving the
Amendment. Such written consent shall be delivered no later than two business
days following a demand by Buyer.
 
SECTION 4.04 Sale of Additional Shares to Buyer. The Parties understand and
agree that, upon effectiveness of the Amendment, the Company intends to issue
and sell additional shares of Common Stock to the Buyer in consideration of its
contribution of certain assets to the Company, and upon issuance thereof, the
Buyer will obtain a controlling interest in the issued and outstanding shares of
Company Common Stock (the “Additional Issuance”).
 
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 4.05 Shareholder Agreement.  Until such time as the Additional Issuance
shall be consummated, Seller agrees to vote any written consent or at any
meeting of the stockholders of the Company duly called and held for the purpose
of electing directors, all shares of the Common Stock owned by the Seller and
entitled to vote for the election of directors of the Company (or otherwise take
all consensual action required) to elect and qualify a Board consisting of one
(1) person nominated by Buyer.
V.
 
MISCELLANEOUS
 
SECTION 5.01  Survival of Agreements.  Except as provided below, the covenants,
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the sale and delivery of the Shares
pursuant hereto for a period until 90 days following the receipt by the Company
of its next audited financial statements. Notwithstanding the foregoing, the
agreements of the parties set forth in Article IV shall survive for such
additional time as may be necessary to consummate the transactions and
corporation actions contemplated thereunder.
 
SECTION 5.02  Parties in Interest.  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.
 
SECTION 5.03LAW GOVERNING.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS.
 
SECTION 5.04  Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and may not be modified
or amended except in writing.
 
SECTION 5.05Time.  Time is of the essence of this Agreement.
 
SECTION 5.06  Brokers.  Seller agrees to indemnify Buyer and hold it harmless
from and against any obligation to any broker, finder, agent or other person
claiming compensation as a result of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has executed this Agreement or caused
this Agreement to be executed on its behalf by its duly authorized
representative, as of the day and year first above written.
 
 

 
SELLER:
         
/s/ Pam J.
Halter                                                                         
 
PAM J. HALTER
         
BUYER:
     
BON AMOUR INTERNATIONAL, LLC
         
By: /s/ Nathan
Halter                                                               
 
Name: Nathan
Halter                                                                 
 
Title: Pres/CEO                                                                          
         
COMPANY:
     
MILLENNIA, INC.
         
By: /s/ Pam J.
Halter                                                                   
 
Name:                                                                                        
  
 
Title:                                                                                           
 

 
 
 


 
 
5

--------------------------------------------------------------------------------

 